If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


 SILAS T. MCADOO,                                                      UNPUBLISHED
                                                                       February 27, 2020
                Petitioner-Appellant,

 v                                                                     No. 347392
                                                                       Tax Tribunal
 CITY OF LUDINGTON,                                                    LC No. 17-004120-TT

                Respondent-Appellee.


Before: FORT HOOD, P.J., and BECKERING and BOONSTRA, JJ.

PER CURIAM.

        Petitioner Silas T. McAdoo appeals as of right the Tax Tribunal’s order dismissing his
appeal from respondent City of Ludington’s (City) denial of his claim of entitlement to a property
tax exemption pursuant to the Dannie Lee Barnes disabled veteran property tax relief act (Barnes
Act), MCL 211.7b. On appeal, McAdoo argues that the Tax Tribunal erred when it determined
that he was ineligible because he has been incarcerated since 1995 and did not reside at the property
he owns in Ludington, Michigan, during the 2017 tax year. We conclude that the Tax Tribunal
did not err in denying McAdoo’s disabled veteran’s property tax exemption claim and affirm.

                         I. RELEVANT FACTS AND PROCEEDINGS

        On March 24, 1995, a trial court in Wayne County sentenced defendant to three parolable
life sentences for one count of second-degree murder in violation of MCL 750.317 and two counts
of assault with intent to commit murder in violation of MCL 750.83. On May 15, 2015, while still
incarcerated, defendant married Barbara McAdoo, and she made him a co-owner of her home in
Ludington, Michigan on July 22, 2016. In 2016, the Ludington Board of Review denied McAdoo’s
claim for a disabled veteran’s property tax exemption for that tax year on the home. The Board of
Review concluded that McAdoo was ineligible because he had never actually lived in the home.
It was uncontested that McAdoo otherwise met the requirements for the exemption. McAdoo filed
an untimely appeal to the Michigan Tax Tribunal, which was dismissed, and a delayed application




                                                -1-
for leave to appeal to this Court, which this Court denied “for lack of merit in the grounds
presented.”1

        In July 2017, McAdoo claimed eligibility for the disabled veteran’s property tax exemption
for the 2017 tax year.2 After an evidentiary hearing, an administrative law judge (ALJ) determined
that because McAdoo had never occupied the property as his home, he did not qualify for the
exemption. The Tax Tribunal agreed and adopted the ALJ’s proposed opinion and judgment,
holding that “the ALJ correctly concluded that [McAdoo] was not entitled to the requested
exemption because he has never occupied the subject property as his homestead or principal
residence.”

                                         II. ANALYSIS

                                 A. STANDARD OF REVIEW

              Review of a decision by the [Michigan Tax Tribunal] is very limited. Mich
       Props, LLC v Meridian Twp, 491 Mich. 518, 527; 817 NW2d 548 (2012). “In the
       absence of fraud, error of law or the adoption of wrong principles, no appeal may
       be taken to any court from any final agency provided for the administration of
       property tax laws from any decision relating to valuation or allocation.” Const
       1963, art 6, § 28. “The tribunal’s factual findings will not be disturbed as long as
       they are supported by competent, material, and substantial evidence on the whole
       record.” Mich Milk Producers Ass’n v Dep’t of Treasury, 242 Mich. App. 486, 490-
       491; 618 NW2d 917 (2000). “Substantial evidence must be more than a scintilla
       of evidence, although it may be substantially less than a preponderance of the
       evidence.” Jones & Laughlin Steel Corp v Warren, 193 Mich. App. 348, 352-353;
       483 NW2d 416 (1992). “The appellant bears the burden of proof in an appeal from
       an assessment, decision, or order of the Tax Tribunal.” ANR Pipeline C v Dep’t of
       Treasury, 266 Mich. App. 190, 198; 699 NW2d 707 (2005). [Drew v Cass Co, 299
Mich. App. 495, 498-499; 830 NW2d 832 (2013).]




1
  McAdoo v Ludington, unpublished order of the Court of Appeals, entered on September 27, 2017
(Docket No. 338866). The Michigan Supreme Court denied his application for leave to appeal,
McAdoo v Ludington, 501 Mich. 1061; 910 NW2d 268 (2018), as well as his motion for
reconsideration, McAdoo, 503 Mich. 862; 917 NW2d 370 (2018).
2
 We recognize that McAdoo believes, albeit erroneously, that the initial denial related to both the
2016 and 2017 tax years. It is evident from the record that both the Ludington Board of Review
and the Tax Tribunal treated the initial denial as related only to the 2016 tax year and the current
appeal as related only to the 2017 tax year.

                                                -2-
                                         B. DISCUSSION

       The Barnes Act, MCL 211.7b, exempts from the collection of certain real property taxes
any disabled veterans (and surviving spouses, if any) discharged from the armed forces of the
United States under honorable conditions. The exemption provides in pertinent part:

               (1) Real property used and owned as a homestead by a disabled veteran
       who was discharged from the armed forces of the United States under honorable
       conditions or by an individual described in subsection (2) is exempt from the
       collection of taxes under this act. To obtain the exemption, an affidavit showing
       the facts required by this section and a description of the real property shall be filed
       by the property owner or his or her legal designee with the supervisor or other
       assessing officer during the period beginning with the tax day for each year and
       ending at the time of the final adjournment of the local board of review. The
       affidavit when filed shall be open to inspection. The county treasurer shall cancel
       taxes subject to collection under this act for any year in which a disabled veteran
       eligible for the exemption under this section has acquired title to real property
       exempt under this section. Upon granting the exemption under this section, each
       local taxing unit shall bear the loss of its portion of the taxes upon which the
       exemption has been granted. [MCL 211.7b(1) (emphasis added).]

For purposes of this appeal, the parties do not dispute that McAdoo is a “disabled veteran” under
the statute and that he co-owned the Ludington property during the 2017 tax year. The sole
question on appeal is whether McAdoo satisfied the statutory requirement that he also used the
property “as a homestead” during the tax year under consideration.3 It was McAdoo’s burden to



3
  We reject the City’s argument that, applying the principles of res judicata and the law-of-the-
case doctrine, this Court’s September 27, 2017 decision to deny McAdoo’s delayed application
for leave to appeal “for lack of merit in the grounds presented” bars McAdoo’s current appeal.
“The doctrine of res judicata is employed to prevent multiple suits litigating the same cause of
action.” Adair v State, 470 Mich. 105, 121; 680 NW2d 386 (2004). “The doctrine bars a second,
subsequent action when (1) the prior action was decided on the merits, (2) both actions involve the
same parties or their privies, and (3) the matter in the second case was, or could have been, resolved
in the first.” Id. By contrast, this Court has described the law-of-the-case doctrine as “a weak
sister of the doctrine of preclusion, which includes the principle of res judicata.” See People v
Phillips, 227 Mich. App. 28, 34; 575 NW2d 784 (1997).
       The law of the case doctrine holds that a ruling by an appellate court on a particular
       issue binds the appellate court and all lower tribunals with respect to that issue.
       Driver v Hanley (After Remand), 226 Mich. App. 558, 565; 575 NW2d 31 (1997).
       Thus, a question of law decided by an appellate court will not be decided differently
       on remand or in a subsequent appeal in the same case. Id. The primary purpose of
       the doctrine is to maintain consistency and avoid reconsideration of matters once
       decided during the course of a single continuing lawsuit. Bennett v Bennett, 197


                                                 -3-
prove by a preponderance of the evidence that he did so. See ProMed Healthcare v Kalamazoo,
249 Mich. App. 490, 493; 644 NW2d 47 (2002).

        We rely on the following fundamental canons of statutory construction to aid our
interpretation and application of this statute:

               The judiciary’s objective when interpreting a statute is to discern and give
       effect to the intent of the Legislature. First, the court examines the most reliable
       evidence of the Legislature’s intent, the language of the statute itself. When
       construing statutory language, [the court] must read the statute as a whole and in its
       grammatical context, giving each and every word its plain and ordinary meaning
       unless otherwise defined. Effect must be given to every word, phrase, and clause
       in a statute, and the court must avoid a construction that would render part of the
       statute surplusage or nugatory. If the language of a statute is clear and
       unambiguous, the statute must be enforced as written and no further judicial
       construction is permitted. Generally, when language is included in one section of
       a statute but omitted from another section, it is presumed that the drafters acted
       intentionally and purposely in their inclusion or exclusion. The courts may not read
       into the statute a requirement that the Legislature has seen fit to omit. When the
       Legislature fails to address a concern in the statute with a specific provision, the
       courts cannot insert a provision simply because it would have been wise of the
       Legislature to do so to effect the statute’s purpose. Statutes that address the same
       subject matter or share a common purpose are in pari materia and must be read
       collectively as one law, even when there is no reference to one another. [In re
       Jajuga Estate, 312 Mich. App. 706, 712; 881 NW2d 487 (2015) (quotation marks
       and citation omitted; alteration in original).]

We must strictly construe tax exemption statutes in favor of the taxing authority. See Mich United
Conservation Club v Lansing Twp, 423 Mich. 661, 664; 378 NW2d 737 (1985).




       Mich App 497, 499-500; 496 NW2d 353 (1992). [Ashker ex rel Estate of Ashker v
       Ford Motor Co, 245 Mich. App. 9, 13; 627 NW2d 1 (2001).]

Despite the obvious similarities and overlap between the two separate Tax Tribunal cases, the law-
of-the-case doctrine has no application in the present matter because the current appeal is not part
of a single continuing lawsuit. For a similar reason, res judicata also cannot apply because both
the underlying factual predicates and sought-after relief in the two separate cases differed, as each
case related to McAdoo’s conduct during a particular tax year. Furthermore, the question
presented to this Court in McAdoo’s delayed application for leave to appeal was whether the Tax
Tribunal erred by dismissing his case for failure to file a timely appeal of the board of review’s
decision. Neither the Tax Tribunal nor this Court reached the merits of the question of whether
the board of review erred by denying McAdoo’s application for a disabled veteran’s homestead
exemption.


                                                -4-
        The Barnes Act does not expressly define “homestead.” However, under our interpretative
canons, “[i]t is the rule that in construction of a particular statute, or in the interpretation of its
provisions, all statutes relating to the same subject, or having the same general purpose, should be
read in connection with it, as together constituting one law, although enacted at different times,
and containing no reference one to the other.” See Bloomfield Twp v Kane, 302 Mich. App. 170,
176; 839 NW2d 505 (2013) (quotation marks and citation omitted). The Barnes Act is self-
contained within Michigan’s general property tax act (GPTA), MCL 211.1 et seq. In another
statutory provision of the GPTA, the Legislature expressly defined “homestead” as “a dwelling or
a unit in a multipurpose or multidwelling building which is subject to ad valorem taxes and which
is owned and occupied as the principal domicile by the owner thereof.” MCL 211.7a(1)(c)
(emphasis added).4

        Construing the statutory language in favor of the taxing authority, we hold that the
Legislature unmistakably intended that an otherwise qualifying disabled veteran claiming the
disabled veteran’s homestead exemption must actually physically occupy the property as his or
her home during the tax year for which he or she seeks the benefit of the exemption. Applying
this definition in this case, the Tax Tribunal did not err in concluding that McAdoo may not
rightfully claim this property tax exemption because he did not physically occupy the Ludington
property as his home. There is no dispute that McAdoo was never physically present at the
property during the 2017 tax year.

        We similarly reject McAdoo’s related argument that his wife is simply a legal extension of
himself. The statutory language belies any such assertion as the disabled veteran himself or herself
is unambiguously the object of the express statutory requirement that the real property be
“used . . . as a homestead by a disabled veteran”—not his or her spouse. See MCL 211.7b(1)
(emphasis added). Moreover, the statutory language also provides:

               (2) If a disabled veteran who is otherwise eligible for the exemption under
       this section dies, either before or after the exemption under this section is granted,


4
   Although the legislative definition controls, we also note that an occupancy component is
consistent with longstanding caselaw. For more than 100 years, it has been the rule that “domicile
is acquired by the combination of residence and the intention to reside in a given place, and can be
acquired in no other way.” See Tienda v Integon Nat’l Ins Co, 300 Mich. App. 605, 620; 834 NW2d
908 (2013), quoting Beecher v Common Council of Detroit, 114 Mich. 228, 230; 72 N.W. 206 (1897)
(citation omitted). It has also been long-settled that residence “requires both physical presence”
and an intent to remain. See Kar v Nanda, 291 Mich. App. 284, 288-289; 805 NW2d 609 (2011),
citing Wright v Genesee Circuit Judge, 117 Mich. 244, 245; 75 N.W. 465 (1898). In this case, we
need not weigh in on whether a disabled veteran who had established a homestead on real property
by ownership and occupation as a principal domicile prior to being incarcerated could qualify for
the tax exemption for that homestead during his involuntary incarceration, as those circumstances
do not exist here. Defendant had not set foot on the subject property at any time prior to or during
2017, so he had never established it as his domicile.




                                                 -5-
       the exemption shall remain available to or shall continue for his or her unremarried
       surviving spouse. The surviving spouse shall comply with the requirements of
       subsection (1) and shall indicate on the affidavit that he or she is the surviving
       spouse of a disabled veteran entitled to the exemption under this section. The
       exemption shall continue as long as the surviving spouse remains unremarried.
       [MCL 211.7b(2) (emphasis added).]

Thus, under the unambiguous language of the statute, a surviving spouse may continue to claim,
or claim in the first instance, the exemption in a tax year if, and only if, the disabled-veteran spouse
was “otherwise eligible” before his or her death. This additional provision would be at least
partially superfluous under McAdoo’s proposed reading. Because McAdoo is both alive and did
not physically occupy the property during the 2017 tax year, neither McAdoo nor his wife may
properly claim the exemption.5

       Affirmed.

                                                                /s/ Karen M. Fort Hood
                                                                /s/ Jane M. Beckering
                                                                /s/ Mark T. Boonstra



5
  We also briefly address McAdoo’s remaining arguments that the Ludington Board of Review or
the Tax Tribunal violated his constitutional rights. “It is not enough for an appellant in his brief
simply to announce a position or assert an error and then leave it up to this Court to discover and
rationalize the basis for his claims, or unravel and elaborate for him his arguments, and then search
for authority to sustain or reject his position.” See Mitcham v Detroit, 355 Mich. 183, 203; 94
NW2d 388 (1959). Because McAdoo provided no reasoning or factual support in advancement of
his remaining claims, we conclude that those claims are abandoned. See Woods v SLB Prop Mgt,
LLC, 277 Mich. App. 622, 626-627; 750 NW2d 228 (2008) (holding that “[a]n argument must be
supported by citation to an appropriate authority or policy” and that failure to properly address the
merits of an assertion of error constitutes abandonment of the issue).
        Even on the merits, we discern no evidence of racial discrimination, nor do we believe that
the denial of a tax exemption impaired McAdoo’s ability to marry or preserve his family or
constituted the failure to recognize his marriage. Likewise, we conclude that the denial did not
violate McAdoo’s constitutional right to equal protection under the law. McAdoo is correct that
the Equal Protection Clauses of the United States and Michigan Constitutions are coextensive and
“require[] that persons similarly situated be treated alike.” See Wysocki v Kivi, 248 Mich. App. 346,
350-351; 639 NW2d 572 (2001). But “one’s status as an incarcerated prisoner does not involve a
suspect classification” and there is no equal protection violation if there is a rational basis for
treating the incarcerated prisoner differently. See Proctor v White Lake Twp Police Dep’t, 248
Mich. App. 457, 469; 639 NW2d 332 (2001). There are obvious reasons for McAdoo’s continued
confinement. Moreover, it is not self-evident in this case that there was any dissimilar treatment
based on McAdoo’s status as a prisoner because a physically-disabled veteran who was not
incarcerated but still did not physically occupy a property as his or her home during the relevant
tax year would similarly be properly denied the benefit of this exemption.

                                                  -6-